Title: [Diary entry: 12 March 1768]
From: Washington, George
To: 

 12. Large parts of my Wheat Field at Doeg Run—the same I believe at the Mill—were found to be exceedingly Injurd by the Frost (and I apprehend by the last frost abt. the 7 & 8th. Instt.). Upon examining the Wheat which appeard to be so much hurt, I found the Roots for the most part were entirely out of the ground. Some indeed had a small fibre or so left in, & here perhaps a green blade might be found in a bunch, but where the Root was quite Out the whole bunch seemd perishd & Perishing. Note. Watch the Progress of this Wheat, & see if there be any possibility of its taking Root again (as it lyes thick on the gd.). Near a stake in the 18 Inch Cut and abt. 100 yds. from the Barracks is a spot of an Acre or so of this kind. Observe this place—being poor gd. also. Carpenters returnd from the Road abt. Muddy hole Corn House.